DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of July 27, 2021, Applicant, on October 28, 2021, amended claims 1 & 21. Claims 1-21 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
Applicant's amendments are sufficient to overcome the 35 USC 112, first paragraph, rejections set forth in the previous action. Therefore, these rejections are withdrawn.











Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

	Applicant argues the 35 USC 101 rejection should be withdrawn because the claims recites "providing, via a web application and an application program interface (API), a user interface implemented via a Django web framework in python comprising a view function to takes a web request by the user, and return a HTM content of a web page, a redirect, a 404 error, an XML, a JSON document, or an image.” Examiner respectfully disagrees.
	
As an initial matter, Examiner directs Applicant to the 35 USC 112, second paragraph, rejections for the argued claim features, and as a result of this rejection, the scope of the argued claim features are unclear and cannot be ascertained. Therefore, Examiner cannot withdraw the 35 USC 101 rejection in view of the lack of clarity with respect to the argued claim features as currently recited. 
With respect to “a web application and an application program interface (API) to provide a user interface implemented via a Django web framework in python comprising a view function to takes a web request by the user, and return a HTM content of a web page, a redirect, a 404 error, an XML, a JSON document, or an image,” these limitations, as currently interpreted, recite generic computer components applying the abstract idea and merely performing data gathering functions which is extrasolution activity. Furthermore, this feature is also well understood, routine, and conventional as evinced by Mozilla Development Network, Django Introduction (captured Feb 18, 2018), available at https://web.archive.org/web/20170218035246/https://developer.mozilla.org/en-US, which discusses that Django is popular a high-level Python web framework developed in 2005 that can deliver content in almost any format, including HTML, RSS feeds, JSON, XML. Accordingly, as currently interpreted, these claim features are not sufficient to integrate the judicial exception into a practical application under prong 2 of Step 2A nor amount significantly more than the recited abstract idea under Step 2B.


Here, under prong 1 of Step 2A, the claims (claim 1, and similarly claim 2-21) recite   “profiling and predicting customer behavior … comprising: … retrieving … data points of an entity of a customer from a plurality of data sources for the customer, wherein the entity is selected from a group consisting of transactions, interactions, products, distributors, and funds, wherein the data points of the entity are aggregated weekly, monthly, or quarterly, as prescribed by a user for a target variable; processing … the aggregated data points of each entity, and generating an intent-specific harmonized single view of the customer, wherein the intent is selected from a group consisting of customer, product, distributor, and market; selecting … a set of features by removing anomalies and outliers according to a plurality of rules defined by a business;  feeding … the subset of domain-related features … to generate a set of customer genome markers defining customer characteristics and suggested actions for the customer; transmitting the customer genome markers … to generate a recommendation for a next best action for a target consumer, wherein … to penalize or reward itself in case a prediction underperforms or beats a previous prediction cycle; … create a schedule for scheduling data retrieving, transformation, validation, and training; and … collect feedbacks as to whether the customer has taken suggested actions … to improve predictions.”  Claims 1-21, in view of the claim limitations, are directed to the abstract idea of profiling and predicting customer behavior by retrieving data of a customer, processing the data to predict demographic and behavior of the customer, selecting a subset of the customer features using predictive modeling, feeding the data to train a model, transmitting the customer genome markers to predict and recommend a 
As a whole, in view of the above claim limitations, each of these limitations are directed to managing human behavior and sales activities of customer behavior by profiling and predicting customer behavior based on retrieving, processing, and modeling of data concerning the customer, and feedback regarding whether the customer has taken a suggested action, and thus, the claims are directed to a certain method of organizing human activity. Further, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited retrieving data of a customer, processing the data to predict demographic and behavior of the customer, selecting a subset of the customer features using predictive modeling, feeding the data to train a model, transmitting the customer genome markers to predict and recommend a next best action by iteratively penalizing or rewarding a prediction, creating a schedule for retrieving, transforming, validating, and training the data, and collecting feedback regarding whether the customer has taken a suggested action could all be reasonably interpreted as a human using their mind and/or a pen and paper to observe (i.e. receive, retrieve, select, feed, transmit, and collect) information regarding a customer and using their mind and/or a pen and paper to evaluate the data in order to process, train, generate recommended actions, and create a schedule to transform, validate, and train based on the observed customer information; therefore, the claims are directed to a mental processes. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under prong 2 of Step 2A nor sufficient to amount significantly more than the recited abstract idea under Step 2B for the reasons set forth below.

Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are now moot in view of new grounds of rejection necessitated by Applicant’s amendments.







Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 21 contains the trademark/trade name “Django” and “python.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a “computer programming web framework” and a “computer programming language,” and, accordingly, the identification/description is indefinite.
	Claims 2-20 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-20 are rejected for the reasons set forth above regarding claim 1 as a result.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claim 2-21) recite “profiling and predicting customer behavior … comprising: … retrieving … data points of an entity of a customer from a plurality of data sources for the customer, wherein the entity is selected from a group consisting of transactions, interactions, products, distributors, and funds, wherein the data points of the entity are aggregated weekly, monthly, or quarterly, as prescribed by a user for a target variable; processing … the aggregated data points of each entity, and generating an intent-specific harmonized single view of the customer, wherein the intent is selected from a group consisting of customer, product, distributor, and market; selecting … a set of features by removing anomalies and outliers according to a plurality of rules defined by a business;  feeding … the subset of domain-related features … to generate a set of customer genome markers defining customer characteristics and suggested actions for the customer; transmitting the customer genome markers … to generate a recommendation for a next best action for a target consumer, wherein … to penalize or reward itself in case a prediction underperforms or beats a previous prediction cycle; … create a schedule for scheduling data retrieving, transformation, validation, and training; and … collect feedbacks as to whether the customer has taken suggested actions … to improve predictions.”  Claims 1-21, in view of the claim limitations, are directed to the abstract idea of profiling and predicting customer behavior by retrieving data of a customer, processing the data to predict demographic and behavior of the customer, selecting a subset of the customer features using predictive modeling, feeding the data to train a model, transmitting the customer genome markers to predict and recommend a next best action by iteratively penalizing or rewarding a prediction, creating a schedule for retrieving, transforming, validating, and training the data, and collecting feedback regarding whether the customer has taken a suggested action. 
As a whole, in view of the above claim limitations, each of these limitations are directed to managing human behavior and sales activities of customer behavior by profiling and predicting customer behavior 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] system … comprising: a computer server comprising instructions that when executed by one or more processors effectuate operations comprising,” “via a system database,” “a data science engine,” “via a data harmonization engine,” “by the system database,” “a deep learning engine,” “a deep learning ensemble comprising convolutional neural network (CNN), deep reinforcement learning, and recurrent neural network (RNN), and training the deep learning ensemble,” “to a prediction engine,” “the prediction engine uses deep reinforcement learning,” “a web application and an application program interface (API) to provide a user interface implemented via a Django web framework in python comprising a view function to takes a web request by the user, and return a HTM content of a web page, a redirect, a 404 error, an XML, a JSON document, or an image,” “via a master controller, programmable control of the system database, the data science engine, and the deep learning engine,” “the master controller is configured to …,” and “wherein the deep learning engine is configured … used by the deep learning ensembles” in claim 1, and similarly claim 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a technical environment/field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Briancon, et al. (US 20200126126 A1) at [0053], [0124], [0131] (disclosing the invention can be implemented with known program, software, code on machine-readable medium using various machine learning techniques, wherein computer implemented instructions, Django Introduction (captured Feb 18, 2018), available at https://web.archive.org/web/20170218035246/https://developer.mozilla.org/en-US, which discusses that Django is popular a high-level Python web framework developed in 2005 that can deliver content in almost any format, including HTML, RSS feeds, JSON, XML. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the retrieve, transmit, provide a user interface, and receive limitations, while portions of these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 10, 12, 13, & 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Briancon, et al. (US 20200126126 A1), hereinafter Briancon, in view of Libman (US 20140164093 A1), hereinafter Libman.
Regarding claim 1, Briancon discloses a system for profiling and predicting customer behavior, implemented by one or more servers, comprising ([0007], [0053]):
a computer server comprising instructions that when executed by one or more processors effectuate operations comprising ([0050], [0052]-[0053], the customer journey management engine 100 may execute the process implemented with program code or other instructions stored on a tangible, non-transitory, machine-readable medium, such that when the instructions are executed by one or more processors, the described functionality):
retrieving, via a system database, data of a customer from points of an entity of a customer from a plurality of data sources for the customer ([0054], [0007], process 50 obtains a plurality of subject-entity records, as indicated by block 52, the plurality of subject-entity records describing a different subject entity of a first population of entities that have interacted over time with an actor entity, wherein each subject-entity record describes attributes of a respective subject entity among the first population, and each subject-entity record describes a time-series of events involving a respective subject entity among the first population comprising question events and subject responses that are caused by a respective subject entity among the first population, [0077], a customer journey is an event timeline integrating the different events obtained or determined about a customer, including a customer interactions with the enterprise, [0029], the computing environment of the customer journey management engine 100 may further include a population of entities 12, a plurality of events 14, and a subject-entity record repository 20 in a database), wherein the entity is selected from a group consisting of transactions, interactions, products, distributors, and funds ([0077], a customer journey is an event timeline integrating the different events obtained or determined about a customer, including a customer interactions with the enterprise), wherein the data points of the entity are aggregated weekly, monthly, or quarterly, as prescribed by a user for a target variable;
processing, via a data harmonization engine, the aggregated data points of each entity, and generating an intent-specific harmonized single view of the customer ([0054]-[0055], [0060], [0007], the system filters the subject-entity records in step 54 by normalizing and filtering out records with ambiguous connection, that do not include a target action, that lack a causal relationship, that are duplicate, wherein the plurality of subject-entity records of event includes events that are question events by the actor entity and subject responses by a respective subject entity interacting with the actor entity, wherein responses include indirect response or answer indicated by a particular action from a set of actions (i.e. quantifying behavior traits), [0077], [0079], the customer journeys is a time series of events and actions taken (or not) (i.e. quantifying behavior traits) within a system's context to continuously assess whether knowledge gaps (e.g., a score on an index) exist in those customer journeys for which new data points (e.g., events) would minimize the knowledge gaps, wherein the question posed to the customer and response collected to fill in the knowledge gap about the customer (i.e. quantifying demographic) and drive the user to engage in some action (i.e. quantifying behavior traits), and [0088], the knowledge about a consumer or user is expected to assist with creating the best recommendation or personalization experience can include the identity of the consumer, whether the consumer is male or female (i.e. quantifying demographic), [0095], the embodiments optimize business performance of clustering customers based on household info and demographic postal code  (i.e. quantifying demographic) to analyze purchase/service behavior (i.e. behavioral traits), [0107], the questions are based on demographic information), wherein the intent is selected from a group consisting of customer, product, distributor, and market ([0095], the embodiments optimize business performance of clustering customers based on household info and demographic postal code  (i.e. customer) to analyze purchase/service behavior (i.e. product));
selecting, via a data harmonization engine, a set of features by removing anomalies and outliers according to a plurality of rules defined by a business ([0007], [0054]-[0056], [0060], [0062], the system filters the subject-entity records in step 54 by normalizing and filtering out records with ambiguous connection, that do not include a target action, that lack a causal relationship, that are duplicate, and from the filtered subject-entity records first training data set 56 is prepared in a time-series of events that include a respective subject-entity among a population of entities with a plurality of time-series sequences of events, and a first machine learning model, as indicated by block 58, may be trained on the first training data set, [0077], [0085]-[0091], the machine learning may be used to extract the appropriate patterns in the customer journey, and the journey is used to score a next data point (e.g., event in the journey), and determine a next best question NBQ that minimizes a customer journey knowledge deficit CJKD about the customer to determine a next best question for which a response to that question provides knowledge gap (i.e. the knowledge deficit and next best question – selecting a subset of domain-related features for each customer action), wherein the knowledge deficit about the customer is a distance that may be measured based on gamification and on game theory);
feeding, via a deep learning engine, the subset of domain-related features into a deep learning ensemble comprising convolutional neural network (CNN), deep reinforcement learning, and recurrent neural network (RNN), and training the deep learning ensemble to generate a set of customer genome markers defining customer characteristics and suggested actions for the customer ([0007], [0036], [0064]-[0069], [0079], [0081], a first machine learning model, as indicated by block 58, may be trained on the first training data set, the first machine learning model ingests the time series of events (i.e. feeding) and is trained by adjusting the parameters of the machine learning model in an iterative process to optimize a first objective function that indicates an accuracy of the first machine-learning model in predicting subsequent events in the time-series given prior events  in the time-series and given attributes of subject entities (i.e. given the time series - feeding) and (i.e. questions - generate a customer genomic markers defining characteristics, and subsequent events - suggested actions for the customer), wherein, at each epoch, the parameters are adjusted in a direction that the objective function indicates will tend to ;
transmitting the customer genome markers to a prediction engine to generate a recommendation for a next best action for a target consumer, wherein the prediction engine uses deep reinforcement learning to penalize or reward itself in case a prediction underperforms or beats a previous prediction cycle ([0007], [0036], [0038], [0068]-[0075], a set of candidate question sequences may be obtained from the first machine learning model, as indicated by block 60 (i.e. genome markers), a virtual training set including predicted responses to candidate actions may be formed by block 62 via a virtual subject-entity record generator 26 by appending the set of candidate question sequences to time-series of at least some of the subject-entity records, and a second training data set is formed in 64 by predicting responses provided by the first machine learning model to the questions of the virtual subject-entity records (i.e. transmitting the genome markers), and the second training set may be input into second subject-entity machine learning model trainer 30 shown in FIG. 1, as indicated by block 66 to train the second machine-learning model on the second training dataset by adjusting parameters of the second machine-learning model to optimize a second objective function (i.e. reward or penalize itself in case a prediction under performs a previous prediction cycle), using an objective function generator 32, that indicates an accuracy of the second machine-learning model in predicting the predicted responses in the second training set given attributes of subject entities corresponding to the predicted responses, wherein the adjusted parameters of the trained second machine-learning model may be subsequently used to ;
providing, via a web application and an application program interface (API), a user interface implemented via a … comprising a view function to takes a web request by the user, and return a HTM content of a web page, a redirect, a 404 error, an XML, a JSON document, or an image ([0039], [0050], the customer journey management engine may include website server that customizes content for a particular customer's user account, and the web server may serve collections of code that collect, process, and render a single piece of content on a website, e.g., one hosted by the web server, wherein the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0138], computer implemented instructions, commands, and the like include executable code and can be implemented in the form of data that causes functionality to be invoked, e.g., in the form of arguments of a function or API call); and 
enabling, via a master controller, programmable control of the system database, the data science engine, and the deep learning engine ([0120], [0128], the systems and methods described herein, may include or be executed on one or more computer systems similar to computing system 1000, which may be a server); 
wherein the master controller is configured to create a schedule for scheduling data retrieving, transformation, validation, and training ([0130], fig. 5, raw data 3000 is feed into the system, and the ETL module 3005 may performs a series of tests and processes to ensure (or increase the likelihood) that the data from the raw storage 3000 is properly set in the data store 3006, wherein the algorithms in the ETL module can include hard tests such as table key/join key, expected counts, date continuity check, time series, continuity check, data type check, out of sample value check, covariate shift, [0066], [0132], the first machine learning model may be adjusted in an iterative process by which, at each epoch, the parameters are adjusted in a direction that the objective function indicates will tend to increase accuracy of the first machine learning model in predicting subsequent events in the event record, wherein the models are iteratively constructed until error is less than a threshold, and the model may be calculated as a batch process run periodically); and 
wherein the deep learning engine is configured to collect feedbacks as to whether the customer has taken suggested actions, wherein the feedbacks are used by the deep learning ensembles to improve predictions ([0064]-[0069], [0079], [0081], [0131]-[0132], the models may use machine learning techniques including, deep learning algorithms, wherein the models are iteratively constructed and run periodically, the first machine learning model is trained by adjusting the parameters of the machine learning model in an iterative process to optimize a first objective function that indicates an accuracy of the first machine-learning model in predicting subsequent events in the time-series given prior events  in the time-series and given attributes of subject entities, wherein, at each epoch, the parameters are adjusted in a direction that the objective function indicates will tend to increase accuracy of the first machine learning model in predicting subsequent events in the event records given prior events in the time-series and attributes of subject entities (i.e. accuracy in predicting customer answers to questions or actions - feedback that customer has taken suggested actions to improve predictions)).
Further, while Briancon discloses all of the above, including providing, via a web application and an application program interface (API), a user interface implemented via a … comprising a view function to takes a web request by the user, and return a HTM content of a web page, a redirect, a 404 error, an XML, a JSON document, or an image (as above), Briancon does not appear to expressly disclose the remaining following limitations, which however, are taught by further teachings in Libman.
Libman teaches providing, via a web application and an application program interface (API), a user interface implemented via a Django web framework in python comprising a view function to takes a web request by the user, and return a HTM content of a web page, a redirect, a 404 error, an XML, a JSON document, or an image ([0172], a django based web service can process the API and dispatch requests to the required data views; Examiner notes that Django is a python web development framework, [0046]-[0048], the system includes a mobile device or client device/computer 50 interface to the web portal, wherein the user of the web portal may be a consumer/shopper and other users including advertisers, wherein the web portal/server enables the user to retrieve and/or view promotional data based on name of store issuing promotions, promotion expiration date, amount of promotional savings, limitations of quantity purchased, type of product, and store location).
Briancon and Libman are analogous fields of invention because both address the problem of tracking behaviors of customers for the purposes of advertising and marketing. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Briancon the ability to provide a user interface implemented via a Django web framework in python, as taught by Libman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of selecting a subset of providing, via a web application and an application program interface (API), a user interface implemented via a Django web framework in python, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Briancon with the aforementioned teachings of Libman in order to produce the added benefit of improving accuracy, relevancy, marketing, and targeting algorithms. See [0089], [0092], [0161], [0166], [0169].
Regarding claim 3, the combined teachings of Briancon and Libman teach the system of claim 1 (as above). Further, Briancon teaches wherein a probability score is computed for each genome marker ([0086], the next best question (NBQ), a set of computational acts by which the next best question is determined, seeks to find from a customer a piece of information that will improve the information content about said customer, his/her journey, for improvement of a key performance indicator (KPI), such as in increase the probability of making a sale, see also [0093]-[0095], [0108]-[0119]).
Regarding claim 4, the combined teachings of Briancon and Libman teach the system of claim 1 (as above). Further, Briancon teaches wherein the customer genome markers comprise a responsiveness marker, a portfolio diversification marker, a transactional diversification marker, a momentum marker, an email engagement marker, and a next business product category marker ([0086], the next best question (NBQ), a set of computational acts by which the next best question is determined, seeks to find from a customer a piece of information that will improve the information content about said customer, his/her journey, for improvement of a key performance indicator (KPI), such as in increase the probability of making a sale (i.e. responsiveness), [0095], business performances that can be optimized include identify likely repurchasers  (i.e. responsiveness), best action for upselling customer (i.e. next business product category), cluster customers based on household info and demographic postal code to analyze car purchase/service behavior, income, spending patterns, rank leads based on channels (i.e. email marker), [0039], the output of the customer journey management engine 100 may effectuate actions through a plurality of action channel servers 36 based on the adjusted parameters 34 obtained from the second machine-learning model 30, actions such as emails sent via email servers; Examiner notes the names or labels of the types of markers are nonfunctional descriptive material that do not alter the structure or function of the claimed invention, and thus, the these features do not patentably distinguish the claimed invention from the prior art).
Regarding claim 5, the combined teachings of Briancon and Libman teach the system of claim 1 (as above). Further, Briancon teaches wherein the web application provides a user interface for an admin user, a marketing user and a sales user ([0039], [0050], the customer journey .
Regarding claim 7, the combined teachings of Briancon and Libman teach the system of claim 5 (as above). Further, Briancon teaches wherein the user interface for a marketing user comprises portfolio, action segment, mysegments and segment detail ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0097], the question may be selectively inserted as part of the user interface the consumer is using to interact with a business (part of a web page on a browser), a screen in a mobile app, wherein it can be a field requested as part of a customer interface in a DMP, CRM, DMS where the business staff asks the consumer a question prompted; Examiner notes the names or labels of the types of users and what the user interfaces comprise are nonfunctional descriptive material that do not alter the structure or function of the claimed invention, and thus, the these features do not patentably distinguish the claimed invention from the prior art).
Regarding claim 10, the combined teachings of Briancon and Libman teach the system of claim 7 (as above). Further, Briancon teaches wherein the mysegments is executed by the processors to create the marketing user's own marketing segments ([0097], the question may be selectively inserted as part of the user interface the consumer is using to interact with a business (part of a web page on a browser), a screen in a mobile app, wherein it can be a field requested as part of a customer interface in a DMP, CRM, DMS where the business staff asks the consumer a question prompted).
Regarding claim 12, the combined teachings of Briancon and Libman teach the system of claim 5 (as above). Further, Briancon teaches wherein the user interface for a sales user comprises a ranked order, a portfolio screen, a portfolio advisor, and find advisors ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0097], the question may be selectively inserted as part of the user interface the consumer is using to interact with a business, wherein it can be a field requested as part of a customer interface in a DMP, CRM, DMS where the business staff asks the consumer a question prompted (i.e. sales user interface), [0086], the next best question (NBQ), a set of computational acts by which the next best question is determined, seeks to find from a customer a piece of information that will improve the information content about said customer, his/her journey, for improvement of a key performance indicator (KPI), such as in increase the probability of making a sale, [0095], business performances that can be optimized include identify likely repurchasers, best action for upselling customer, cluster customers based on household info and demographic postal code to analyze car purchase/service behavior, income, spending patterns, provide upper bound of incentive to MRSP ratio, rank leads based on channels, rank customers who are likely to return lease and not purchase, rank method for call center general reach out, rank upselling customer to more expensive; Examiner notes the names or labels of the types of users and what the user interfaces comprise are nonfunctional descriptive material that do not alter the structure or function of the claimed invention, and thus, the these features do not patentably distinguish the claimed invention from the prior art).
Regarding claim 13, the combined teachings of Briancon and Libman teach the system of claim 12 (as above). Further, Briancon teaches wherein the ranked order is based on a priority algorithm which is ultimately based on top/current business priorities ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0097], the question may be selectively inserted as part of the user interface the consumer is using to interact with a business, wherein it can be a field requested as part of a customer interface in a DMP, CRM, DMS where the business staff asks the consumer a question prompted (i.e. sales user interface), [0086], the next best .
Regarding claim 18, the combined teachings of Briancon and Libman teach the system of claim 1 (as above). Further, Briancon teaches wherein the web application is executed by the processors to load data using a component router, which delivers automatic code-splitting so users only load code required to render a view they request ([0050], the customer journey management engine 100 includes a web server, which may serve collections of code that collect, process, and render a single piece of content on a website hosted by the web server, wherein the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance).
Regarding claim 19, the combined teachings of Briancon and Libman teach the system of claim 1 (as above). Further, Briancon teaches wherein the API is executed by the processors to communicate with a Salesforce App ([0025], customer journeys (CJs) are used to drive sales through the effective recommendation of customized experiences, products, or the like, [0042], customer journey management engine 100 instructs the action channel servers to effectuate communications with consumers, [0138], computer implemented instructions, commands, and the like include executable code and can be implemented in the form of data that causes functionality to be invoked, e.g., in the form of arguments of a function or API call).
Regarding claim 20, the combined teachings of Briancon and Libman teach the system of claim 1 (as above). Further, Briancon teaches wherein data science engine comprises an exploratory data analysis (EDA) module configured to generate over 200 insights regarding underlying trends and patterns that exist in data ([0036], the customer journey management engine 100 trains a first machine-learning model based on a first training data set obtained from the .
Regarding claim 21, this claim is substantially similar to claim 1, and is, therefore, rejected on the same basis as claim 1. While claim 21 is directed toward a method, Briancon discloses a method as claimed. [0007], [0053], [0140].
Claims 2, 8, 9, 11, & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Briancon in view of Libman  in further view of Gallagher, et al. (US 20140081846 A1), hereinafter Gallagher.
Regarding claim 2, the combined teachings of Briancon and Libman teach the system of claim 1 (as above). Further, while Briancon discloses wherein the data are grouped … by a logical data model and aggregated at a level of granularity ([0086], the next best question (NBQ), a set of computational acts by which the next best question is determined, seeks to find from a customer a piece of information that will improve the information content about said customer, his/her journey, for improvement of a key performance indicator (KPI), such as in increase the probability of making a sale, [0095], business performances that can be optimized include identify likely repurchasers, best action for upselling customer, cluster customers based on household info and demographic postal code to analyze car purchase/service behavior, income, spending patterns, provide upper bound of incentive to MRSP ratio, rank leads based on channels, rank customers who are likely to return lease and not purchase, rank method for call center general reach out, rank upselling customer to more expensive), Briancon does not appear to expressly disclose the remaining following limitations, which however, are taught by further teachings in Gallagher.
Gallagher teaches wherein the data are grouped by columns by a logical data model and aggregated at a level of granularity ([0066], a dashboard tab 132 has of five panels/modules, including a Content Inventory area 132b will provide the Provider with insight about current counts related to provided content inventory).
See [0060], [0072].
Regarding claim 8, the combined teachings of Briancon and Libman teach the system of claim 7 (as above). Further, while Briancon discloses provide analysis of key metrics of an overall portfolio covering analysis on key metrics, product categories and customer genome markers ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0059], question event may be an article or review about a product or product category, for which a response may be the interaction with a particular portion of the article or review, [0097], the question may be selectively inserted as part of the user interface the consumer is using to interact with a business, wherein it can be a field requested as part of a customer interface in a DMP, CRM, DMS where the business staff asks the consumer a question prompted (i.e. sales user interface), wherein the question may be advertising or reviews – e.g., car X rated as top in its class, best sports cars, etc., [0086], the next best question (NBQ), a set of computational acts by which the next best question is determined, seeks to find from a customer a piece of information that will improve the information content about said customer, his/her journey, for improvement of a key performance indicator (KPI), such as in increase the probability of making a sale, [0095], business performances that can be optimized include identify likely repurchasers, best action for upselling customer to a higher class product, cluster customers based on household info and demographic postal code to .
Gallagher teaches wherein the portfolio is executed by the processors to provide analysis of key metrics of an overall portfolio covering analysis on key metrics ([0044], fig. 4 provides an advisor console 90 that includes a series of tabs 92 that enables advisors to view only desired content, [0052], a "Ranking" filter sort items based on the average rating of all users within the platform community that have rated the content, and a "Popular" filter will sort items based on the number of views of the article amongst all users).
Briancon and Gallagher are analogous fields of invention because both address the problem of tracking and analyzing data regarding communications and purchases of customers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Briancon the ability for the portfolio to provide analysis of key metrics of an overall portfolio covering analysis on key metrics as taught by Gallagher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the portfolio providing analysis of key metrics of an overall portfolio covering analysis on key metrics, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Briancon with the aforementioned teachings of Gallagher in order to produce the added benefit of helping users better understand the data collected and analyzed by the invention. See [0060], [0072].
Regarding claim 9, the combined teachings of Briancon and Libman teach the system of claim 7 (as above). Further, while Briancon discloses segments defined by the admin user ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0097], the question may be selectively inserted as part of the user interface the consumer is using to interact with a .
Gallagher teaches wherein the action segment is executed by the processors to provide a list … defined by the admin user ([0044], fig. 4 provides an advisor console 90 that includes a series of tabs 92 that enables advisors to view only desired content, [0052], a "Ranking" filter sort items based on the average rating of all users within the platform community that have rated the content, and a "Popular" filter will sort items based on the number of views of the article amongst all users, wherein there are three buttons 104a-104c for "ME", "FIRM", and "ALL" in area 104 that changes the view of content according to the selected option, e.g., FIRM will show content of others in the firm).
Briancon and Gallagher are analogous fields of invention because both address the problem of tracking and analyzing data regarding communications and purchases of customers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Briancon the ability for the portfolio to provide a list of data as taught by Gallagher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of providing a list of segments defined by an admin user, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Briancon with the aforementioned teachings of Gallagher in order to produce the added benefit of helping users better understand the data collected and analyzed by the invention. See [0060], [0072].
Regarding claim 11, the combined teachings of Briancon and Libman teach the system of claim 7 (as above). Further, while Briancon discloses provide a detailed analysis of a selected segment covering key metrics ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0097], the question may be selectively inserted as part of the user interface .
Gallagher teaches wherein the segment detail is executed by the processors to provide a detailed analysis … covering  metrics, profile of an average financial advisor and the financial advisor's behavioral markers ([0044], fig. 4 provides an advisor console 90 that includes a series of tabs 92 that enables advisors to view only desired content, [0050], [0052], default search results are shown according to relevance, a "Ranking" filter sort items based on the average rating of all users within the platform community that have rated the content, and a "Popular" filter will sort items based on the number of views of the article amongst all users, wherein there are three buttons 104a-104c for "ME", "FIRM", and "ALL" in area 104 that changes the view of content according to the selected option, e.g., ME will show content of user).
Briancon and Gallagher are analogous fields of invention because both address the problem of tracking and analyzing data regarding communications and purchases of customers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Briancon the ability for a segment detail to provide a detailed analysis covering key metrics, profile of an average financial advisor and the financial advisor's behavioral markers as taught by Gallagher since the claimed invention is merely a combination of old See [0060], [0072].
Regarding claim 14, the combined teachings of Briancon and Libman teach the system of claim 12 (as above). Further, while Briancon discloses wherein the portfolio screen is executed by the processors to provide analysis of key metrics of the sales user's … in comparison to the rest of an entire sales organization ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0097], the question may be selectively inserted as part of the user interface the consumer is using to interact with a business, wherein it can be a field requested as part of a customer interface in a DMP, CRM, DMS where the business staff asks the consumer a question prompted (i.e. sales user interface), [0086], the next best question (NBQ), a set of computational acts by which the next best question is determined, seeks to find from a customer a piece of information that will improve the information content about said customer, his/her journey, for improvement of a key performance indicator (KPI), such as in increase the probability of making a sale, [0095], business performances that can be optimized include identify likely repurchasers, best action for upselling customer, cluster customers based on household info and demographic postal code to analyze car purchase/service behavior, income, spending patterns, provide upper bound of incentive to MRSP ratio, rank leads based on channels, rank customers who are likely to return lease and not purchase, rank method for call center general reach out, rank upselling customer to more expensive), Briancon does not appear to expressly disclose the remaining following limitations, which however, are taught by further teachings in Gallagher.
 wherein the portfolio screen is executed by the processors to provide analysis of key metrics of the sales user's list of financial advisors in comparison to the rest of an entire sales organization ([0060], the platform provides 112 a private portal to providers that presents interfaces to provider users, and produces and sends 118 to providers reporting and analytics to assist providers in better understanding advisor usage patterns and effectiveness of the materials being “consumed by advisors over the platform 10,” [0066], Dashboard tab 132 has of five panels/modules, including the client Stats area 132a that “provides information on the "clients" (Advisor Firms)” that a provider is engaged with, [0073], a reporting section 138 provides reports that are specific to the content that the Provider has available within the platform 10 a report of content use each item by each firm (advisor) has statistics such as how many users viewed a particular content item, which firms, average time spent, average rating, etc., claim 8, wherein the analytical data displays provider content consumption trends and content usage and compare that to other firms of similar nature at an aggregate level).
Briancon and Gallagher are analogous fields of invention because both address the problem of tracking and analyzing data regarding communications and purchases of customers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Briancon the ability for a portfolio screen to provide analysis of key metrics of the sales user's list of financial advisors in comparison to the rest of an entire sales organization as taught by Gallagher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of a portfolio screen providing analysis of key metrics of the sales user's list of financial advisors in comparison to the rest of an entire sales organization, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Briancon with the aforementioned teachings of Gallagher in order to produce the added benefit of helping users better understand the data collected and analyzed by the invention. See [0060], [0072].
Regarding claim 15, the combined teachings of Briancon and Libman teach the system of claim 12 (as above). Further, while Briancon discloses provide breakdown of the sales user's portfolio by product categories and analysis by each category ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0059], question event may be an article or review about a product or product category, for which a response may be the interaction with a particular portion of the article or review, [0097], the question may be selectively inserted as part of the user interface the consumer is using to interact with a business, wherein it can be a field requested as part of a customer interface in a DMP, CRM, DMS where the business staff asks the consumer a question prompted (i.e. sales user interface), wherein the question may be advertising or reviews – e.g., car X rated as top in its class, best sports cars, etc., [0086], the next best question (NBQ), a set of computational acts by which the next best question is determined, seeks to find from a customer a piece of information that will improve the information content about said customer, his/her journey, for improvement of a key performance indicator (KPI), such as in increase the probability of making a sale, [0095], business performances that can be optimized include identify likely repurchasers, best action for upselling customer to a higher class product), Briancon does not appear to expressly disclose the remaining following limitations, which however, are taught by further teachings in Gallagher.
Gallagher teaches wherein the portfolio screen is executed by the processors to provide breakdown of the sales user's portfolio ([0074], providers can review reports about the content consumed by the clients (Advisors) that they are engaged with, wherein the Client reports provide information about clients including firm changes, personnel changes, firm information, assets under management (AUM) stats, etc.).
Briancon and Gallagher are analogous fields of invention because both address the problem of tracking and analyzing data regarding communications and purchases of customers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Briancon the ability for a portfolio screen to provide a breakdown of the sales user's portfolio as taught by Gallagher since the claimed invention is merely a combination See [0060], [0072].
Regarding claim 16, the combined teachings of Briancon and Libman teach the system of claim 12 (as above). Further, while Briancon discloses wherein the portfolio advisor is executed by the processors to compare and contrast the customer genome markers for the sales user's portfolio ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0097], the question may be selectively inserted as part of the user interface the consumer is using to interact with a business, wherein it can be a field requested as part of a customer interface in a DMP, CRM, DMS where the business staff asks the consumer a question prompted (i.e. sales user interface), [0086], the next best question (NBQ), a set of computational acts by which the next best question is determined, seeks to find from a customer a piece of information that will improve the information content about said customer, his/her journey, for improvement of a key performance indicator (KPI), such as in increase the probability of making a sale, [0095], business performances that can be optimized include identify likely repurchasers, best action for upselling customer, cluster customers based on household info and demographic postal code to analyze car purchase/service behavior, income, spending patterns, provide upper bound of incentive to MRSP ratio, rank leads based on channels, rank customers who are likely to return lease and not purchase, rank method for call center general reach out, rank upselling customer to more expensive), Briancon does not appear to expressly disclose the remaining following limitations, which however, are taught by further teachings in Gallagher.
Gallagher teaches wherein the portfolio advisor is executed by the processors to compare and contrast … the sales user's portfolio with an entire portfolio of the Financial advisors (0073], a .
Briancon and Gallagher are analogous fields of invention because both address the problem of tracking and analyzing data regarding communications and purchases of customers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Briancon the ability for a portfolio advisor to compare and contrast the sales user's portfolio with an entire portfolio of the Financial advisors as taught by Gallagher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of a portfolio advisor comparing and contrasting the customer genome markers for the sales user's portfolio with an entire portfolio of the Financial advisors, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Briancon with the aforementioned teachings of Gallagher in order to produce the added benefit of helping users better understand the data collected and analyzed by the invention. See [0060], [0072].
Regarding claim 17, the combined teachings of Briancon and Libman teach the system of claim 12 (as above). Further, while Briancon discloses wherein the criteria comprise raw data points such as as transactions, business parameters such as average sales, geographic information, and customer genome markers ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view .
Gallagher teaches wherein the find Advisors are executed by the processors to locate a specific cohort of financial advisors who meet one or more criteria, wherein the criteria comprise raw data points such as as transactions, business parameters such as average sales, geographic information, and customer genome markers ([0081], administration console of the provider user includes "Search Firms" search bar allows the platform Admin to be able to look-up an account for either an Advisor or a Provider by entering the account name into the search bar).
Briancon and Gallagher are analogous fields of invention because both address the problem of tracking and analyzing data regarding communications and purchases of customers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Briancon the ability for the find Advisors to locate a specific cohort of financial advisors who meet one or more criteria, wherein the criteria comprise raw data points such as transactions, business parameters such as average sales, geographic information, and customer genome markers as taught by Gallagher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed See [0060], [0072].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Briancon in view of Libman  in further view of Gunther (US 20190114334 A1), hereinafter Gunther.
Regarding claim 6, the combined teachings of Briancon and Libman teach the system of claim 5 (as above). Further, while Briancon discloses wherein the user interface for an admin user allows the admin user to add, delete, or update customer genome users via user settings, configure the customer genome system and the interface to .., and create action segments ([0039], [0050], the website may include interfaces for end-users, staff members, and registered users to get decisions, edit the decisions, and view reports on system performance, [0097], the question may be selectively inserted as part of the user interface the consumer is using to interact with a business (part of a web page on a browser), a screen in a mobile app, wherein it can be a field requested as part of a customer interface in a DMP, CRM, DMS where the business staff asks the consumer a question prompted), Briancon does not appear to expressly disclose the remaining following limitations, which however, are taught by further teachings in Gunther.
Gunther teaches wherein the user interface for an admin user allows the admin user to add, delete, or update customer genome users via user settings, configure the customer genome system and the interface to external data source via system settings, view system events in real-time including access to system log files via system status, and create action segments ([0108], the management dashboard 570 may include an “Activity” area 578 for displaying an activity feed that provides updates regarding various activities of the users in the manager's team such activities may include, trading activities (i.e. real-time log), [0239], wherein the proposed investment is .
Briancon and Gunther are analogous fields of invention because both address the problem of tracking and analyzing data regarding communications and purchases of customers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Briancon the ability for the user interface for an admin to configure the customer genome system and the interface to external data source via system settings, view system events in real-time including access to system log files via system status as taught by Gunther since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the user interface for an admin adding, deleting, or updating customer genome users via user settings, configuring the customer genome system and the interface to external data source via system settings, viewing system events in real-time including access to system log files via system status, and creating action segments, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Briancon with the aforementioned teachings of Gunther in order to produce the added benefit of promoting, enabling and facilitating cost and time savings, and reducing risks and complexity regarding financial transactions. See [0005].

Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhou, et al., An Approach For Overlapping and Hierarchical Community Detection in Social Networks Based on Coalition Formation Game Theory, 42 Expert Systems with Applications 24, 9634-9646 (2015);
Mozilla Development Network, Django Introduction (captured Feb 18, 2018), available at https://web.archive.org/web/20170218035246/https://developer.mozilla.org/en-US.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623